      Case 1:19-cv-10967-PAE-BCM Document 54 Filed 12/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       12/16/2020
 BASHID MCLEAN,
                                 Plaintiff,
                                                              19-CV-10967 (PAE) (BCM)
                     -against-
                                                                ORDER OF SERVICE
 HAZEL JENNINGS, et al.,
                                 Defendants.

BARBARA MOSES, United States Magistrate Judge:

       By order dated January 7, 2020, the Court granted Plaintiff's request to proceed without

prepayment of fees, that is, in forma pauperis. To allow Plaintiff to effect service on defendant

Samantha Brown through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a

U.S. Marshals Service Process Receipt and Return form ("USM-285 form") for defendant

Brown. The service address for defendant Brown will be provided to the Clerk of Court and

Marshals ex parte. The Clerk of Court is further instructed to issue a summons and deliver to the

Marshals Service all of the paperwork necessary for the Marshals Service to effect service upon

defendant Brown.

       It is plaintiff's responsibility to ensure that service is made within 90 days of the date the

summons is issued and, if necessary, to request an extension of time for service. See Meilleur v.

Strong, 682 F.3d 56, 63 (2d Cir. 2012). Plaintiff also must notify the Court in writing if his

address changes, and the Court may dismiss the action if he fails to do so.

SO ORDERED.

 Dated:    December 16, 2020
           New York, New York

                                                                  BARBARA MOSES
                                                             United States Magistrate Judge
